

Exhibit 10.1


SEPARATION AGREEMENT
This Separation Agreement (the “Agreement”) is entered into as of October 25,
2017 (the “Effective Date”), by and among Atlantic Capital Bancshares, Inc., a
bank holding company organized under the laws of the State of Georgia (the
“Company”), Atlantic Capital Bank, a wholly-owned Georgia banking subsidiary of
the Company (the “Bank” and, collectively with the Company, the “Employers”),
and D. Michael Kramer (“Executive”). The Employers and Executive may be referred
to individually as a “Party” and collectively as the “Parties”.
WHEREAS, Executive serves as President and Chief Operating Officer of each
Employer pursuant to the terms and conditions of the Employment Agreement
effective as of June 5, 2015, as amended (the “Employment Agreement”), by and
among the Employers and Executive;
WHEREAS, Executive has, subject to the terms of this Agreement, tendered his
resignation from the Company and the Bank, and the Company and the Bank have
accepted Executive’s resignation, effective as of December 22, 2017 (the
“Termination Date”);
WHEREAS, the Employers have determined that Executive’s termination should be
treated as a termination of Executive’s employment without Cause under the
Employment Agreement and the Parties intend that this Agreement reflect the
rights and obligations of the Parties under the Employment Agreement, as
modified herein; and
WHEREAS, the Parties desire to amicably resolve any dispute arising out of
Executive’s employment and resignation thereof, with the understanding that such
resolution shall not constitute evidence of or be an admission of wrongful
conduct, liability, or fault on the part of Executive or the Employers.
NOW, THEREFORE, in consideration of the foregoing premises and the respective
agreements of the Employers and Executive set forth below (including but not
limited to the modification of certain restrictive covenants and the Executive’s
receipt of additional benefits upon resignation, as set forth below), the
Employers and Executive, intending to be legally bound, hereby agree as of the
Effective Date as follows:
1.
Resignation of Employment and Other Positions.

Effective as of the Termination Date, Executive shall resign from his position
as President and Chief Operating Officer and all other titles, positions, and
appointments Executive may hold with each Employer or any of such Employer’s
direct or indirect subsidiaries or affiliates. Further, without limiting the
effect of the foregoing, effective as of October 31, 2017, Executive shall
resign as a member of the Board of Directors of each of the Company and the
Bank.
2.
Severance Pay and Benefits.

(a)    In accordance with and subject to Section 7(b) of the Employment
Agreement and/or as otherwise agreed between the Employers and Executive, the
Employers shall provide to Executive the following payments and benefits:




--------------------------------------------------------------------------------




(i)    All accrued but unpaid base salary (said base salary, “Salary”), to be
paid on the first payroll payment date that occurs on or after the Termination
Date;
(ii)    The continued payment of Executive’s Salary for a period of twelve (12)
months immediately following the Termination Date (the “Severance Period”)
(based on the Salary in effect as of the Termination Date ($407,265 annually)),
payable in accordance with the Employers’ regular payroll practices as follows:
First Scheduled Payroll Date Following:
Amount
February 20, 2018
$33,938.75
March 20, 2018
$0.00
April 20, 2018
$0.00
May 20, 2018
$0.00
June 20, 2018
$135,755.00
July 20, 2018
$33,938.75
August 20, 2018
$33,938.75
September 20, 2018
$33,938.75
October 20, 2018
$33,938.75
November 20, 2018
$33,938.75
December 20, 2018
$33,938.75
January 20, 2019
$33,938.75
 
 

(iii)    A severance payment of One Hundred Eighty-Three Thousand Two Hundred
Sixty-Nine Dollars ($183,269.00) (the “STIP Bonus”), which amount represents
Executive’s Short-Term Incentive Plan target bonus (such short-term target bonus
being 45% of Executive’s Salary for 2017), such STIP Bonus to be paid in a cash
lump sum within 30 days after the expiration of the Severance Period;
(iv)    Provided Executive elects continuation coverage pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1986 (“COBRA”) or similar
state laws and timely completes and returns to the Employers the documents and
payments required for such election, the Employers shall reimburse Executive for
the cost of COBRA continuation premiums for Executive for a period of twelve
(12) months after the Termination Date, as provided in Section 7(b) of the
Employment Agreement; provided, that if at any time during the twelve (12)-month
period following the Termination Date, Executive becomes eligible to receive
health insurance from a subsequent employer, the Employers’ obligation to
reimburse Executive for the cost of COBRA continuation premiums shall
immediately cease;
(v)    A severance payment of One Hundred Fifty Thousand Dollars ($150,000.00)
(the “STIP Benefit”), which amount represents the accrued pro-rated portion of
Executive’s Short-Term Incentive Plan bonus opportunity for the one-year
performance period ending December 31, 2017 and deemed earned, such STIP Benefit
to be paid in a cash lump sum on January 31, 2018; and




--------------------------------------------------------------------------------




(vi)    A severance payment of Six Hundred Twelve Thousand Eight Hundred
Eighty-Three Dollars ($612,883.00) (the “LTIP Benefit”), which amount represents
the accrued pro-rated portion of Executive’s Long-Term Incentive Plan bonus
opportunity for each of the three-year performance periods ending December 31,
2017, December 31, 2018 and December 31, 2019 and deemed earned, such LTIP
Benefit to be paid in a cash lump sum on January 31, 2018.
(b)    Notwithstanding the foregoing provisions of this Section 2, the Employers
shall not be obligated to provide Executive with any of the severance pay or
benefits described in paragraphs (a)(ii)–(iv) of this Section 2 (such severance
pay and benefits, collectively, the “Severance Benefits”), the STIP Benefit, the
LTIP Benefit and/or the Equity Award Benefits (as defined below) unless (i)
within 30 days following the Termination Date, (x) Executive signs and delivers
the Release in favor of the Employers as set forth in Exhibit A attached hereto
(the “Release”), (y) Executive has not revoked the Release, and (z) the Release
rescission periods provided by law have expired; and (ii) Executive is and
remains in substantial compliance with the terms of this Agreement and the
Employment Agreement, including but not limited to the restrictive covenants
contained in the Employment Agreement, as modified by this Agreement, as of the
dates of the payments.
(c)    The Parties agree that the payments and benefits set forth herein have
been structured in a manner, and shall be interpreted and administered at all
times, to comply with, or be exempt from, Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), and the applicable exemptions set forth
in regulations issued thereunder. Executive acknowledges and agrees that
Executive is considered a “specified employee” within the meaning of Section
409A of the Code, as of the Termination Date. As a result, if and to the extent
required under Section 409A, the payment of any amounts under this Agreement
that are considered deferred compensation subject to Section 409A and are to be
paid on account of Executive’s separation from service shall be deferred, as
required by Section 409A(a)(2)(B)(i) of the Code, for six (6) months after the
Termination Date or, if earlier, the date of the Executive’s death (the “409A
Deferral Period”). Any payments that otherwise would have been made during the
409A Deferral Period shall be paid in a lump sum on the first payroll date after
the 409A Deferral Period expires, and the balance of any payments shall be made
as described herein. Whenever payments under this Agreement are to be made in
installments, each such installment shall be deemed to be a separate payment for
purposes of Code Section 409A.
(d)    Executive acknowledges and agrees that he is not entitled to any benefits
under this Agreement or otherwise (including, without limitation, any change in
control, severance, retirement, bonus, incentive or other Employer policy, plan
or program) except for the benefits expressly provided herein, accrued benefits
under any Employer 401(k) retirement plan, the right to continue life insurance
coverage at Executive’s cost (provided that Executive may be required to do so
under an individual conversion policy), and any other post-termination
continuation or conversion rights as may be prescribed by any employee benefit
plan document in effect as of the Termination Date. Executive also acknowledges
and agrees that his termination of employment shall not be treated as a
retirement by the Employers and that no benefits are due to him under any
Employer retirement policy. The Employers and Executive further acknowledge and
agree that




--------------------------------------------------------------------------------




Executive shall be entitled to reimbursement of reasonable expenses as provided
in Section 4(d) and Section 7(e) of the Employment Agreement.
3.
Treatment of Equity Awards.

(a)    Executive and the Employers acknowledge and agree that, except as set
forth below in this Section 3, the applicable stock or equity incentive plans
and any equity or equity-based awards granted to Executive thereunder shall be
governed by the terms of such plans and award agreements; provided, that the
treatment of Executive’s equity or equity-based awards as set forth in Sections
3(b) and 3(c) below (such treatment of equity awards, collectively, the “Equity
Award Benefits”), is subject to Executive’s execution and non-revocation of the
Release and compliance with the other provisions of Section 2(b) herein, and
provided, further, that the Employers have no obligation to notify Executive of
the pending expiration or forfeiture of any option or other award.
(b)    All of the 14,000 shares of restricted stock granted to Executive
pursuant to the restricted stock award agreement between Executive and the
Company, dated November 2, 2015 (the “RSA Agreement”), shall vest in full
immediately prior to Executive’s termination of employment on the Termination
Date. The RSA Agreement shall be deemed amended to the extent necessary to
conform to the foregoing and, except for the changes to the RSA Agreement set
forth in this Section 3(b), the RSA Agreement shall continue in full force and
effect.
(c)    The Company previously granted certain stock option awards to Executive,
as evidenced by (i) that certain Stock Option Award for 94,000 shares, dated
July 24, 2013, by and between Executive and the Company, as
successor-in-interest to First Security Group, Inc., (ii) that certain Stock
Option Award for 4,700 shares, dated March 1, 2014, by and between Executive and
the Company, as successor-in-interest to First Security Group, Inc., and (iii)
that certain Stock Option Agreement for 100,000 shares, dated November 2, 2015,
by and between Executive and the Company (together, the “Option Agreements”).
All of the unvested shares under the Option Agreements shall vest in full on the
Termination Date and the exercise period under the Option Agreements shall not
expire until the tenth anniversary of the applicable award grant date. The
Option Agreements shall be deemed amended to the extent necessary to conform to
the foregoing and, except for the changes to the Option Agreements set forth in
this Section 3(c), the Option Agreements (including but not limited to any
forfeiture or recoupment provisions) shall continue in full force and effect.
4.
Covenants and Continuing Obligations.

(a)    Following the Termination Date, Executive agrees that, under the
Employment Agreement, he remains subject to, and agrees to continue to adhere
to, the terms and conditions set forth in Section 9 (Protective Covenants) of
the Employment Agreement; provided, however, that the Employers and Executive
hereby agree that the definition of “Territory” in Section 9(f) of the
Employment Agreement shall be defined instead as (i) the following counties in
the State of Georgia: Barrow; Bartow; Butts; Carroll; Cherokee; Clayton; Cobb;
Coweta; Dawson; DeKalb; Douglas; Fayette; Forsyth; Fulton; Gwinnett; Haralson;
Heard; Henry; Jasper; Lamar; Meriwether; Newton; Paulding; Pickens; Pike;
Rockdale; Spalding; and Walton, as well as (ii) the area within




--------------------------------------------------------------------------------




the city limits of Chattanooga, Tennessee, Knoxville, Tennessee, and Charlotte,
North Carolina, as well as (iii) each county within which any part of the city
limits of Chattanooga, Tennessee, Knoxville, Tennessee, and Charlotte, North
Carolina are located, as well as (iv) the counties (including those in adjacent
states, if any) that are immediately contiguous to the counties referenced in
subpart (iii), as well as (v) any counties of any state in which the Bank has a
physical location and a full-time employee on the Termination Date. The Parties
specifically acknowledge that Davidson and Williamson counties in the State of
Tennessee are among the geographies that are not included in the definition of
“Territory”. The Employers and Executive further agree that the new definition
of “Territory” described in this Agreement is a good faith estimate of the
geographic area that is now applicable at the termination of Executive’s
employment as the area in which the Bank has done business during the term of
Executive’s employment, and the Employers and Executive agree that this
non-compete covenant shall ultimately be construed to cover only so much of such
estimate as relates to the geographic areas in which the Bank does business
within the two-year period preceding the Termination Date. The Parties hereto
agree that the Employment Agreement shall hereby be deemed amended to conform to
the effect of the preceding two sentences. Executive agrees that such terms and
conditions are reasonable and necessary to protect the legitimate interests of
the Employers and that any violation of Section 9 of the Employment Agreement by
Executive may cause substantial and irreparable harm to the Employers. Executive
agrees that the Employers may seek any remedies set forth in Section 11 of the
Employment Agreement should Executive violate Section 9 of the Employment
Agreement.
(b)    Executive agrees that he will not make any negative, disparaging, or
unflattering statements about the Employers or any of its predecessors,
successors, subsidiaries or affiliates and, as such statements relate to
Employers and/or Executive’s employment with Employers, such statements about
those entities’ respective past, present, or future agents, directors, officers,
employees, contractors, representatives, attorneys, insurers, plan
administrators, benefit plans and related trusts to any individual or entity
(regardless of whether Executive believes such statements to be true).
(c)    Notwithstanding the foregoing, (i) nothing in this Agreement, including
but not limited to the Release, or other agreement prohibits Executive from
reporting possible violations of law or regulation to any federal, state or
local governmental agency or entity, including but not limited to the Department
of Justice, the Securities and Exchange Commission, the Congress and any agency
Inspector General (the “Government Agencies”), or communicating with Government
Agencies or otherwise participating in any investigation or proceeding that may
be conducted by Government Agencies, including providing documents or other
information, (ii) Executive does not need the prior authorization of the
Employers to take any action described in (i), and Executive is not required to
notify the Employers that he has taken any action described in (i); and (iii)
neither this Agreement nor the Release limits Executive’s right to receive an
award for providing information relating to a possible securities law violation
to the Securities and Exchange Commission. Further, notwithstanding the
foregoing, Executive will not be held criminally or civilly liable under any
Governmental Agency’s trade secret law for the disclosure of a trade secret that
(x) is made (i) in confidence to a federal, state or local government official,
either directly or indirectly, or to an attorney, and (ii) solely for the
purpose of reporting or investigating a suspected violation or law; or (y) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing




--------------------------------------------------------------------------------




is made under seal. Additionally, an individual suing an employer for
retaliation based on the reporting of a suspected violation of law may disclose
a trade secret to his attorney and use the trade secret information in the court
proceeding, so long as any document containing the trade secret is filed under
seal and the individual does not disclose the trade secret except pursuant to
court order.
(d)    Compliance with Recoupment, Ownership and Other Policies or Agreements.
Executive agrees and acknowledges that he is subject to certain forfeiture and
recoupment (or “clawback”) restrictions, including but not limited to Section
7(d) of the Employment Agreement and forfeiture and recoupment provisions if
Executive, following termination of employment, engages in certain specified
conduct, including but not limited to violation of policies of the Employers or
its subsidiaries, breach of non-solicitation, noncompetition, confidentiality or
other restrictive covenants, or other conduct by Executive that is determined by
the Compensation Committee to be detrimental to the business or reputation of
the Company or any affiliate. In addition, without limiting the effect of the
foregoing, as a condition to receipt or retention of any benefits under this
Agreement, the Compensation Committee may, at any time, require that Executive
agree to abide by any compensation recovery policy and/or other policies adopted
by the Company or an affiliate, each as in effect from time to time and to the
extent applicable to Executive. In addition, Executive acknowledges that he is
subject to any such compensation recovery, recoupment, forfeiture or other
similar provisions as may apply to Executive under applicable law.
(e)    Indemnification. The Employers will indemnify Executive as permitted by
and pursuant to any agreement or policy that the Employers have adopted as of
the date of this Agreement relating to indemnification of directors, officers,
and employees, and as permitted by and pursuant to any provision of each
Employer’s articles of incorporation or by-laws relating to such
indemnification. Notwithstanding any indemnification rights being provided under
this Section 4(e), Executive shall not be entitled to any indemnification in the
event that he should breach this Agreement and an Employer or any of its
subsidiaries should file an action or claim against him.
(f)    Directors and Officers Liability Insurance. Executive will continue to be
covered as permitted by and pursuant to any policy of directors and/or officers
liability insurance policy in effect as of the date of this Agreement on the
terms and conditions of the applicable policy documents.
5.
Miscellaneous.

(a)    Defined Terms. Capitalized terms not otherwise defined herein shall have
the meanings ascribed to them in the Employment Agreement. For the sake of
clarity, unless the context otherwise requires, references to “Section(s)” or
“Paragraphs(s)” herein shall refer to the corresponding Sections or Paragraphs
of this Agreement and/or the Employment Agreement.
(b)    Excess Benefits. Executive acknowledges that this Agreement provides
benefits in excess of benefits to which he would be entitled under any Employer
policies or severance plans, and such benefits are provided in lieu of any other
payments or benefits, rather than in addition to them. In addition, Executive
hereby acknowledges and agrees that, except as set forth in this




--------------------------------------------------------------------------------




Agreement and the Release, he has no other rights, benefits or claims to or
against the Employers in law or equity, based on contract, tort, estoppel, or
otherwise.
(c)    Tax Matters; Payments. Executive acknowledges that the Employers shall
deduct from any compensation payable to Executive or payable on his behalf under
this Agreement all applicable federal, state, and local income and employment
taxes and other taxes and withholdings required by law. Executive acknowledges
that the Employers have made no representation or warranty regarding the tax
consequences associated with the benefits described under this Agreement, that
Executive agrees to pay any federal, state, and local taxes for which he may be
personally liable as a result of the benefits conveyed under this Agreement, and
that the Employers have no obligation to achieve any certain tax result for
Executive. Payments that are made in cash under the Agreement will be made to
Executive via direct deposit in accordance with the Employers’ regular payroll
practices.
(d)    Continuing Cooperation. Until the expiration of the applicable statutes
of limitations, Executive agrees to provide continuing cooperation to the
Employers in the prosecution and/or defense of any asserted or unasserted
claims, charges or lawsuits pending as of the date of this Agreement. Such
cooperation shall include, but not be limited to, providing the Employers with
information, affidavits, deposition testimony or testimony as a witness in any
forum; provided, however, that compliance with this Section 5(d) will not be
enforced in such a way as to impose an undue burden upon Executive. Executive
also agrees to participate in joint messages to financial institutions and
oversight agencies. For any cooperation/participation that occurs after the
Severance Period, Employers shall compensate Executive for the reasonable value
of the time required for such participation, and shall reimburse Executive for
any reasonable travel and out-of-pocket expenses incurred by Executive as a
result of his participation, the purpose of which reimbursement is to avoid cost
to Executive and not to influence Executive’s participation. Such reimbursement
of reasonable expenses shall be subject to the terms of Section 4(d) and Section
7(e) of the Employment Agreement.
(e)    No Mitigation. In no event shall Executive be obligated to seek other
employment or take any other action to mitigate the amounts payable to Executive
under any of the provisions of this Agreement, nor shall the amount of any
payment hereunder be reduced by any compensation earned as a result of
Executive’s employment by another employer, except that any continued Separation
Benefits may be reduced as provided for by Section 2(a)(iv) of this Agreement.
(f)    Beneficiary. If Executive dies before receiving all of the amounts
payable to him in accordance with the terms and conditions of this Agreement,
such amounts shall be paid to the beneficiary (“Beneficiary”) designated by
Executive in writing to the Employers during his lifetime, or if no such
Beneficiary is designated, to Executive’s estate. Executive may change his
designation of Beneficiary or Beneficiaries at any time or from time to time
without the consent of any prior Beneficiary, by submitting to the Employers in
writing a new designation of Beneficiary.
(g)    Governing Law. This Agreement has been executed and delivered in the
State of Georgia, and its validity, interpretation, performance, and enforcement
shall be governed by the laws of the State of Georgia.




--------------------------------------------------------------------------------




(h)    Injunctive Relief; Arbitration. The Employers or Executive shall have the
right to apply to any court of competent jurisdiction sitting within the State
of Georgia for injunctive relief with respect to the enforcement of the
covenants and agreements set forth in Section 4 of this Agreement. For purposes
of the preceding sentence, the Parties agree to, and waive any objection to,
personal jurisdiction in any state or federal court sitting in Georgia, and
further agree that such courts shall be the sole and exclusive venue for any
such court actions. This remedy shall be in addition to, and not in limitation
of, any other rights or remedies to which the Employers or Executive are or may
be entitled at law or in equity respecting this Agreement. All other disputes or
claims for relief arising from or related to this Agreement, or the termination
of Executive’s employment with the Employers, or as to arbitrability shall be
brought and resolved in binding arbitration before the American Arbitration
Association. The arbitration shall be conducted under the AAA National Rules for
the Resolution of Employment Disputes. The Employers and Executive agree that
the arbitration will be conducted in Atlanta, Georgia, and that Georgia law
shall govern all issues, including but not limited to enforcement or
enforceability of restrictive covenants. Judgment upon any award rendered by the
arbitrator may be entered only in the Superior Court of Fulton County, Georgia,
or in the U.S. District Court for the Northern District of Georgia (Atlanta
Division).
(i)    Entire Agreement. Except as otherwise provided herein, this Agreement
contains the entire agreement of the Parties relating to the subject matter
hereof and supersedes all prior agreements and understandings with respect to
such subject matter, including the Employment Agreement, with the exception of
those Sections of the Employment Agreement that have been expressly integrated
into this Agreement, and the Parties hereto have made no agreements,
representations or warranties relating to the subject matter of this Agreement
or the post-termination relationships or obligations of the Parties that are not
set forth herein.
(j)    Amendments. No amendment or modification of this Agreement shall be
deemed effective unless made in writing and signed by the parties hereto.
(k)    No Waiver. No term or condition of this Agreement shall be deemed to have
been waived, except by a statement in writing signed by the party against whom
enforcement of the waiver is sought. Any written waiver shall not be deemed a
continuing waiver unless specifically stated, shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.
(l)    Assignment. This Agreement shall not be assignable, in whole or in part,
by either party without the written consent of the other party, except that an
Employer may, without the written consent of Executive, assign its rights and
obligations under this Agreement to any corporation or other business entity (i)
with which such Employer may merge or consolidate, or (ii) to which such
Employer may sell or transfer all or substantially all of its assets or capital
stock.
(m)    Separate Representation. Executive hereby acknowledges that he has sought
and received independent advice from counsel of Executive’s own selection in
connection with this Agreement and has not relied to any extent on any director,
officer, or stockholder of, or counsel to, the Employers in deciding to enter
into this Agreement.




--------------------------------------------------------------------------------




(n)    Notices. All notices, requests, demands, and other communications
provided for by this Agreement shall be in writing and shall be sufficiently
given if and when mailed in the United States by registered or certified mail,
or personally delivered, to the party entitled thereto at the address stated
below or to such changed address as the addressee may have given by a similar
notice:
To the Employers:
Chairman
 
Board of Directors
 
Atlantic Capital Bank
 
3280 Peachtree Road
 
Suite 1600
 
Atlanta, Georgia 30305


Copied to
Steven S. Dunlevie, Esq.
Employers’ counsel:
Womble Carlyle Sandridge & Rice, LLP
 
271 17th Street, N.W.
 
Suite 2400
 
Atlanta, Georgia 30309


To Executive:
D. Michael Kramer
109 Maple Ave
Lookout Mountain, TN 37350

Any notice to the Employers is ineffective if not also sufficiently given to its
counsel.
(o)    Counterparts. This Agreement may be executed in any number of
counterparts, and such counterparts executed and delivered, each as an original,
shall constitute but one and the same instrument.
(p)    Legality, Severability and Modification. The Parties covenant and agree
that the provisions contained herein are reasonable and are not known or
believed to be in violation of any federal, state, or local law, rule or
regulation. It is the reasonable intent and expectation of the Parties that the
covenants shall be enforced in accordance with their terms. However, in the
event a court of competent jurisdiction finds any provision herein (or subpart
thereof) (expressly including those contained in Section 4 of this Agreement) to
be void or unenforceable, the Parties agree that the court shall modify the
provision(s) (or subpart(s) thereof) to make the provision(s) (or subpart(s)
thereof) and this Agreement valid and enforceable to the fullest extent
permitted by applicable law. Any illegal or unenforceable provision (or subpart
thereof), or any modification by any court, shall not affect the remainder of
this Agreement, which shall continue at all times to be valid and enforceable in
accordance with its terms.
(q)    Captions and Headings. The captions and paragraph headings used in this
Agreement are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement or any of the provisions
hereof.
[Signature page immediately following]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Employers have caused this Agreement to be executed and
their seals to be affixed hereunto by their duly authorized officers, and
Executive has signed this Agreement, as of the Effective Date set forth above.
ATTEST:


ATLANTIC CAPITAL BANCSHARES, INC.
/s/ Patrick Oakes
 
Secretary
By: /s/ Douglas L. Williams
 
Name: Douglas L. Williams
(CORPORATE SEAL)
 
 
Title: President and Chief Executive Officer


ATTEST:
ATLANTIC CAPITAL BANK
/s/ Patrick Oakes
 
Secretary
By: /s/ Douglas L. Williams
 
Name: Douglas L. Williams
(BANK SEAL)
 
 
Title: President and Chief Executive Officer


 
EXECUTIVE


/s/ Jason Young
/s/ D. Michael Kramer
Witness
D. Michael Kramer









--------------------------------------------------------------------------------




EXHIBIT A
RELEASE
In exchange for certain termination payments, benefits and promises set forth in
that certain Separation Agreement by and among Atlantic Capital Bank, Atlantic
Capital Bancshares, Inc., and D. Michael Kramer (“Executive”), dated as of
October 25, 2017 (the “Separation Agreement”), including, without limitation,
the Severance Benefits, the STIP Benefit, the LTIP Benefit and the Equity Award
Benefits, certain of which Executive would not otherwise be entitled, Executive,
knowingly and voluntarily releases and Atlantic Capital Bank and Atlantic
Capital Bancshares, Inc., their subsidiaries, affiliates or related
corporations, together with their officers, directors, agents, employees and
representatives (collectively, the “Employer”), of and from any and all claims,
demands, obligations, liabilities and causes of action, of whatsoever kind in
law or equity, whether known or unknown, which Executive has, may have or ever
had against the Employer related to Executive’s employment or termination from
employment with the Employer, based upon any acts, omissions, or events
occurring on or before the date of the execution of this Release, including but
not limited to claims in common law, whether in contract or in tort, or in
equity, including claims of equitable or promissory estoppel, and causes of
action under the Age Discrimination in Employment Act, 29 U.S.C. Sections 621 et
seq., Title VII of the Civil Rights Act of 1964, 42 U.S.C. Sections 2000e et
seq., the Employee Retirement Income Security Act, 29 U.S.C. Sections 1001 et
seq., the Americans with Disabilities Act, 29 U.S.C. Section 12101 et seq., and
all other federal, state or local laws, ordinances or regulations, for any
losses, injuries or damages (including compensatory or punitive damages),
attorney’s fees and costs. Notwithstanding the foregoing, Executive does not
waive or release the Employer from any claims, demands, obligations, liabilities
or causes of action that may hereafter arise as the result of the breach by the
Employer of its obligations under the Separation Agreement.
Executive acknowledges that he received the Release on the Termination Date, as
defined in the Separation Agreement. Executive acknowledges that he has had a
period of twenty-one (21) days from the date of receipt of this Release to
consider it. Executive acknowledges that he has been given the opportunity to
consult an attorney prior to executing this Release. This Release shall not
become effective or enforceable until seven (7) days following its execution by
Executive. Prior to the expiration of the seven-(7) day period, Executive may
revoke Executive’s consent to this Release.
Executive acknowledges by executing this Release that Executive has returned to
the Employer all Employer property in Executive’s possession.
Executive acknowledges that the discussions and negotiations relating to
Executive’s separation of employment, the Separation Agreement and the Release
are confidential and, unless otherwise required by law or for the purposes of
enforcing the Release or when needed to consult with Executive’s immediate
family or tax or legal advisors, neither Executive nor Executive’s agents shall
divulge, publish or publicize any such confidential information to any third
parties or the media, or to any current or former employee, customer or client
of the Employer or its businesses or any of its affiliates.




--------------------------------------------------------------------------------




Notwithstanding anything in this Release to the contrary, (a) nothing in this
Release, the Separation Agreement or other agreement prohibits the Executive
from reporting possible violations of law or regulation to any governmental
agency or entity, including but not limited to the Department of Justice, the
Securities and Exchange Commission, the Congress and any agency Inspector
General (the “Government Agencies”), or communicating with Government Agencies
or otherwise participating in any investigation or proceedings that may be
conducted by Government Agencies, including providing documents or other
information; (b) the Executive does not need the prior authorization of the
Employer to take any action described in (a), and the Executive is not required
to notify the Employer that he or she has taken any action described in (a); and
(c) neither this Release nor the Separation Agreement limits the Executive’s
right to receive an award for providing information relating to a possible
securities law violation to the Securities and Exchange Commission. Further,
notwithstanding the foregoing, the Executive will not be held criminally or
civilly liable under any federal, state or local trade secret law for the
disclosure of a trade secret that (x) is made (i) in confidence to a federal,
state or local official, either directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
or law; or (y) is made in a compliant or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. Additionally, an individual
suing an employer for retaliation based on the reporting of a suspected
violation of law may disclose a trade secret to his or her attorney and use the
trade secret information in the court proceeding, so long as any document
containing the trade secret is filed under seal and the individual does not
disclose the trade secret except pursuant to court order.
EXECUTIVE ACKNOWLEDGES HE FULLY UNDERSTANDS THE CONTENTS OF THIS RELEASE AND
EXECUTES IT FREELY AND VOLUNTARILY, WITHOUT DURESS, COERCION OR UNDUE INFLUENCE.
 
 
 
 
 
 
 
 
 
 
Signed:
 
 
 
 
 
Date:
 
 
 
 
            Executive
 
 
 
 
 
 









